                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN

JEFFREY JOHNIKIN,

                 Plaintiff,

        v.
                                                                      Case No. 18-CV-958
UNITED STEELWORKERS UNION
LOCAL 322,

                 Defendants.


                ORDER APPROVING STIPULATION OF DISMISSAL OF
              DEFENDANT UNITED STEELWORKERS UNION LOCAL 322


        Pursuant to the stipulation of the parties dated December 7, 2019 (Docket # 45), IT IS

HEREBY ORDERED that the above-entitled action as against United Steelworkers Union

Local 322 1 is DISMISSED WITH PREJUDICE and without costs.



        Dated at Milwaukee, Wisconsin, this 9th day of December, 2019.


                                                             BY THE COURT:


                                                             s/Nancy Joseph_______________
                                                             NANCY JOSEPH
                                                             United States Magistrate Judge




1
 The case against defendant C&D Technologies, Inc. was dismissed pursuant to the stipulation of the parties on July
15, 2019. (Docket # 36.)


             Case 2:18-cv-00958-NJ Filed 12/09/19 Page 1 of 1 Document 46
